DETAILED ACTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be con-sidered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)	A product and a process specially adapted for the manu-facture of said product; or
(2)		A product and process of use of said product; or
(3)	A product, a process specially adapted for the manufac-ture of the said product, and a use of the said product; or
(4)	A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).
Restrictions
1.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claim(s) 1-8 and 18-21, drawn to a method of treating an autoimmune disease comprising administering Naltrexone or an analogue thereof and Vitamin D or an active metabolite or pharmaceutically acceptable salt thereof.
	Group II, claim(s) 9-17, drawn to a pharmaceutical composition comprising Naltrexone or an analogue thereof in a combined formulation with Vitamin D or an active metabolite or pharmaceutically acceptable salt thereof.

2.	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving 
3.	The inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The technical feature of Group I is a method of administering Naltrexone or an analogue thereof and Vitamin D or an active metabolite or pharmaceutically acceptable salt thereof.  The method of claim 1 does not present a contribution over the prior art, in view of Hu et al (Multiple Sclerosis Journal) the technical feature of instant claim 1 is not novel (does involve an inventive step).  Specifically, Hu et al teach a method of treating MS (an autoimmune disease) comprising administering naltrexone and Vitamin D to a patient.  As such, Group I does not share a special technical feature with the instant claims of Group II.  Therefore, the claims are not so linked within the meaning of PCT Rule 13.2 so as to form a single inventive concept, and unity between Groups I-II is broken.
4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
6.	In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Election of Species
7.	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  	
Naltrexone and its analogues; Vitamin D and its active metabolites; the genus of autoimmune diseases; and the administration (separate, sequential or simultaneous).
If any of Groups I-II is elected, the following species election is required:
(1) 	Elect a single compound species of Naltrexone or an analogue thereof, (e.g. naltrexone, methylnaltrexone, naloxone, nalmefene, or nalorphine). Applicant is further required to provide or point out both the chemical structure and chemical name of the elected compound species; and
(2)	Elect a single compound species of Vitamin D or an active metabolite thereof. Applicant is further required to provide or point out both the chemical structure and chemical name of the elected compound species.

If Group I is elected, the following species election is ALSO required:
(3)	Elect a single autoimmune disease or condition to be treated (e.g., psoriasis, Systemic Lupus Erythematosis (SLE) or thyroiditis); and
(4)	Elect a single method of administration, (e.g. separate, sequential, or simultaneous).
8.	The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: even though the species require the technical feature of a method of administering Naltrexone or an analogue thereof and Vitamin D or an active metabolite or pharmaceutically acceptable salt thereof, this technical feature is not a special technical feature as it does not make a contribution of  Hu et al as discussed above.  Accordingly, Applicant is required to (i) elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable even though the requirement may be traversed (37 CFR 1.143); and (ii) identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.  Currently, claims 1-8 and 18-21 as to Group I are generic, and claims 9-17 as to Group II are generic.
9.	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
10.	Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.


Correspondence
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680. The examiner can normally be reached Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-




/JANET L COPPINS/Examiner, Art Unit 1628        

/CRAIG D RICCI/Primary Examiner, Art Unit 1611